Title: Report on the Petition of Aquila Giles, [21 November 1792]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, November 21, 1792Communicated on November 22, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom was referred the Memorial of Aquila Giles, in behalf of sundry inhabitants of Long Island, by an Order of the House of Representatives of the 12th of February 1791, thereupon respectfully submits the following Report.
The Memorial sets forth, that the provision made by Congress, by their Act passed the 12th of August 1790, for discharging certain debts, contracted by Abraham Skinner, on account of the subsistence of the Officers of the late Army, while in captivity, did not comprise the whole of the claims of the said inhabitants, there remaining still unsatisfied claims, to the amount of near six hundred pounds, similar to those provided for, except, that the said remaining claims had not been included in the general estimate, returned into the Office of Finance, by the late Commissary of prisoners; And the Memorialist prays, that provision may be made to place the Claimants upon an equal footing with those who were provided for by the Act before alluded to.
It must be understood from this statement, that it is presumed to be the case, that the claimants are in possession of certificates issued for them, by the said Commissary of prisoners.
The Secretary respectfully begs leave to refer the House of Representatives, for his opinion respecting the most eligible mode of proceeding in regard to claims similarly circumstanced, to his report upon the Memorial of the Executors of Edward Carnes.
Which is humbly submitted

Alexander Hamilton,Secry. of the Treasry.
Treasury Department,November 21st 1792.

